U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-QSB [X] Quarterly Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 for the Quarterly Period Ended June 30, 2007 [ ] Transition Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 for the Transition Period from to Commission File Number: 000-27959 GFR PHARMACEUTICALS INC. (Exact name of small business issuer as specified in its charter) Nevada 77-0517964 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 99 Yan Xiang Road, Biosep Building, Xi An Shaan Xi Province, P.R. China 710054 (Address of Principal Executive Offices) (8629) 8339-9676 (Issuer’s Telephone Number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the exchange act). Yes [ ] No [X] Number of shares of common stock outstanding as of August 15, 2007: 42,079,940 Table of Contents CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION The discussion contained in this 10-QSB under the Securities Exchange Act of 1934, as amended, contains forward-looking statements that involve risks and uncertainties. The issuer's actual results could differ significantly from those discussed herein. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as "anticipate," "expect," "intend," "plan," "will," "we believe," "the Company believes," "management believes" and similar language, including those set forth in the discussions under "Notes to Financial Statements" and "Management's Discussion and Analysis or Plan of Operation" as well as those discussed elsewhere in this Form 10-QSB. We base our forward-looking statements on information currently available to us, and we assume no obligation to update them. Statements contained in this Form 10-QSB that are not historical facts are forward-looking statements that are subject to the "safe harbor" created by the Private Securities Litigation Reform Act of 1995. 2 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 4 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 17 ITEM 3CONTROLS AND PROCEDURES 21 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 22 ITEM 2. CHANGES IN SECURITIES AND USE OF PROCEEDS 22 ITEM 5. OTHER INFORMATION 22 ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K 22 SIGNATURES 23 INDEX TO EXHIBITS 24 3 Table of Contents ITEM 1.FINANCIAL STATEMENTS GFR PHARMACEUTICALS INC. INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Page Condensed Consolidated Balance Sheets as of June 30, 2007 and December 31, 2006 (audited) 5 Condensed Consolidated Statements of Operations And Comprehensive Income for the Three and Six Months Ended June 30, 2007 and 2006 6 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2007 and 2006 7 Condensed Consolidated Statement of Stockholders’ Equity for the Six Months Ended June 30, 2007 8 Notes to Condensed Consolidated Financial Statements 9-16 4 Table of Contents GFR PHARMACEUTICALS INC. CONDENSED CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2, 2006 (Currency expressed in United States Dollars (“US$”), except for number of shares) June 30, 2007 December 31, 2006 ASSETS (unaudited) (audited) Current assets: Cash and cash equivalents $ 553,608 $ 64,543 Accounts receivable, trade 389,296 472,601 Prepayments and deposits 64,846 187,761 Total current assets 1,007,750 724,905 Property, plant and equipment, net 5,338,066 5,272,074 TOTAL ASSETS $ 6,345,816 $ 5,996,979 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Short-term bank loan $ 639,831 $ 1,280,000 Other payables and accrued liabilities 173,150 151,298 Income tax payable 353,056 11,474 Total current liabilities 1,166,037 1,442,772 Non-current liabilities: Amount due to stockholders 93,300 169,961 Total liabilities 1,259,337 1,612,733 Minority interest 273,084 221,163 Stockholders’ equity: Common stock, $0.001 par value; 100,000,000 shares authorized; 42,079,940 and 41,079,940 shares issued and outstanding as of June 30, 2007 and December 31, 2006 42,080 41,080 Additional paid-in capital 3,712,120 3,413,120 Deferred compensation (72,000 ) - Accumulated other comprehensive income 114,575 89,578 Statutory reserve 77,579 77,579 Retained earnings 939,041 541,726 Total stockholders’ equity 4,813,395 4,163,083 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 6,345,816 $ 5,996,979 See accompanying notes to condensed consolidated financial statements. 5 Table of Contents GFR PHARMACEUTICALS INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2007 AND 2006 (Currency expressed in United States Dollars (“US$”), except for number of shares) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 REVENUE, NET $ 1,045,957 $ 420,503 $ 1,445,836 $ 565,175 OPERATING EXPENSES: Consulting and professional fee 1,050 - 8,065 - Stock-based compensation 36,000 - 228,000 - Depreciation 113,504 175,034 225,142 209,944 General and administrative 84,370 38,620 136,898 38,743 Total operating expenses 234,924 213,654 598,105 248,687 INCOME FROM OPERATIONS 811,033 206,849 847,731 316,488 OTHER INCOME (EXPENSE): Interest income 105 22 195 37 Interest expense (32,662 ) (53,038 ) (57,108 ) (64,217 ) Total other expense (32,557 ) (53,016 ) (56,913 ) (64,180 ) INCOME BEFORE INCOME TAXES AND MINORITY INTEREST 778,476 153,833 790,818 252,308 Income tax expenses (269,632 ) (50,764 ) (341,582 ) (83,261 ) Minority interest (41,020 ) - (51,921 ) - NET INCOME $ 467,824 $ 103,069 $ 397,315 $ 169,047 Other comprehensive income: - Foreign currency translation gain 13,951 1,723 24,997 24,139 COMPREHENSIVE INCOME $ 481,775 $ 104,792 $ 422,312 $ 193,186 Net income per share – Basic and diluted $ 0.01 $ 0.00 $ 0.01 $ 0.00 Weighted average number of shares outstanding during the period – Basic and diluted 42,079,940 40,047,997 41,935,496 40,047,997 See accompanying notes to condensed consolidated financial statements. 6 Table of Contents GFR PHARMACEUTICALS INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED MARCH 31, 2 (Currency expressed in United States Dollars (“US$”)) (Unaudited) Six Months Ended June 30, 2007 2006 Cash flows from operating activities: Net income $ 397,315 $ 169,047 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation 225,142 209,944 Stock-based compensation 228,000 - Minority interest 51,921 - Change in operating assets and liabilities: Accounts receivable, trade 83,305 (168,915 ) Prepayments and deposits 122,915 (405,860 ) Other payables and accrued liabilities 21,852 66,543 Income tax payable 341,582 83,261 Net cash provided by (used in) operating activities 1,472,032 (45,980 ) Cash flows from investing activities: Purchase of property, plant and equipment (291,134 ) - Net cash used in investing activities (291,134 ) - Cash flows from financing activities: Advances from stockholders - 379,439 Repayment of stockholder advances (76,661 ) - Repayment of short-term bank loan (640,169 ) (246,159 ) Net cash (used in) provided by financing activities (716,830 ) 133,280 Foreign currency translation adjustment 24,997 24,139 NET CHANGE IN CASH AND CASH EQUIVALENTS 489,065 111,439 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 64,543 4,023 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 553,608 $ 115,462 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for income taxes $ - $ - Cash paid for interest expenses $ 57,108 $ 64,217 SUPPLEMENTAL DISCLOSURE OF NON-CASH TRANSACTIONS: Equipment financed by minority interest in a subsidiary $ - $ 181,130 Equipment financed by stockholders $ - $ 3,441,463 See accompanying notes to condensed consolidated financial statements. 7 Table of Contents GFR PHARMACEUTICALS INC. CONDENSED CONSOLDIATED STATEMENT OF STOCKHOLDERS’ EQUITY FOR THE SIX MONTHS ENDED JUNE 30, 2007 (Currency expressed in United States Dollars (“US$”)) (Unaudited) Common stock No. of share Amount Additional paid-in capital Deferred compensation Accumulated other comprehensive income Statutory reserve Retained earnings Total equity Balance as of January 1, 2007 41,079,940 $ 41,080 $ 3,413,120 $ - $ 89,578 $ 77,579 $ 541,726 $ 4,163,083 Shares issued for service rendered, non-cash 1,000,000 1,000 299,000 (300,000 ) - Amortization of deferred compensation - - - 228,000 - Net income for the period - 397,315 397,315 Foreign currency translation adjustment - 24,997 - - 24,997 Balance as of June 30, 2007 42,079,940 $ 42,080 $ 3,712,120 $ (72,000 ) $ 114,575 $ 77,579 $ 939,041 $ 4,813,395 See accompanying notes to condensed consolidated financial statements. 8 Table of Contents GFR PHARMACEUTICALS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2007 (Currency expressed in United States Dollars (“US$”)) (Unaudited) NOTE 1 BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with both generally accepted accounting principles for interim financial information, and the instructions to Form 10-QSB and Item 310(b) of Regulation S-B.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. The accompanying unaudited condensed consolidated financial statements reflect all adjustments (consisting of normal recurring accruals) that are, in the opinion of management, considered necessary for a fair presentation of the results for the interim periods presented. Interim results are not necessarily indicative of results for a full year. The condensed consolidatedfinancial statements and related disclosures have been prepared with the presumption that users of the interim financial information have read or have access to our annual audited condensed consolidated financial statements for the preceding fiscal year. Accordingly, these condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and the related notes thereto contained in the Annual Report on Form 10-KSB for the year ended December 31, 2006. NOTE 2 ORGANIZATION AND BUSINESS BACKGROUND GFR Pharmaceuticals, Inc. (the “Company” or “GFRP”) was incorporated in the State of Nevada on December 18, 1996 as Laredo Investment Corp. On August 9, 2004, Laredo Investment Corp. changed its name to GFR Pharmaceuticals, Inc.GFRP specializes in formulating, blending, encapsulating and packing nutritional products. The Company’s operations are located in the province of British Columbia, Canada. On October 15, 2006, GFRP executed an acquisition agreement with Xi’an Hua Long Yu Tian Ke Ji Shi Ye Co., Ltd. (“Hua Long”).Pursuant to the agreement, GFRP paid Hua Long’s original equity owners $181,950 in cash to acquire for 100% interest in the registered capital of Hua Long.Upon completion of the acquisition, GFRP owned 100% interest in Hua Long. Hua Long was incorporated as a limited liability company in the People’s Republic of China (the “PRC”) on December 23, 1999 with its principal place of business in Xi’an City, Shaanxi Province, the PRC. Its principal activity (until September 30, 2006) was to supply and install computer equipment and the provision of technical services to customers. All the Company’s customers were located in the PRC.Since October 1, 2006, Hua Long ceased all its computer equipment trading operation and became an investment holding company. On December 11, 2006, GFRP completed a stock exchange transaction, through Hua Long, with New Century Scientific Investment Ltd. (“New Century”) whereby 40,000,000 shares of the Company’s common stockin exchange for 95% of the equity ownership in New Century. New Century was incorporated as a limited liability company in the PRC on November 23, 2001 with its principal place of business in Xi’an City, Shaanxi Province, the PRC.Upon completion of the acquisition, GFRP owned 100% equity interest of Hua Long which in turn owns 95% equity interest of New Century. The stock exchange transaction has been accounted for as a reverse acquisition and recapitalization of the GFRP whereby New Century is deemed to be the accounting acquirer (legal acquiree) and GFRP to be the accounting acquiree (legal acquirer). The accompanying condensed consolidated financial statements are in substance those of New Century, with the assets and liabilities, and revenues and expenses, of GFRP being included effective from the date of stock exchange transaction. GFRP, Hua Long and New Century are hereinafter referred to as (the “Company”). 9 Table of Contents GFR PHARMACEUTICALS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2007 (Currency expressed in United States Dollars (“US$”)) (Unaudited) NOTE 3 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES l Basis of presentation These accompanying condensed consolidatedfinancial statements have been prepared in accordance with generally accepted accounting principles in the United States of America. l Use of estimates In preparing these condensed consolidated financial statements, management makes estimates and assumptions that affect the reported amounts of assets and liabilities in the balance sheets and revenues and expenses during the period reported. Actual results may differ from these estimates. l Basis of consolidation The condensed consolidated financial statements include the financial statements of GFRP and its subsidiaries, Hua Long and New Century. All significant inter-company balances and transactions among GFRP and its subsidiaries have been eliminated upon consolidation. l Cash and cash equivalents Cash and cash equivalents are carried at cost and represent cash on hand, demand deposits placed with banks or other financial institutions and all highly liquid investments with an original maturity of three months or less as of the purchase date of such investments. l Accounts receivable Accounts receivable are recorded at the invoiced amount and do not bear interest. The Company extends unsecured credit to its customers in the ordinary course of business but mitigates the associated risks by performing credit checks and actively pursuing past due accounts. An allowance for doubtful accounts is established and determined based on managements’ assessment of known requirements, aging of receivables, payment history, the customer’s current credit worthiness and the economic environment. As of June 30, 2007, the Companyhas determined that no allowance for doubtful accounts is necessary. l Property, plant and equipment, net Property, plant and equipment are stated at cost less accumulated depreciation and accumulated impairment losses, if any. Depreciation is calculated on the straight-line basis over the following expected useful lives from the date on which they become fully operational and after taking into account their estimated residual values: Depreciable life Residual value Buildings 20 years 5% Medical equipment 13 to 16 years 5% Furniture, fixture and equipment 5 years 5% Expenditure for maintenance and repairs is expensed as incurred. 10 Table of Contents GFR PHARMACEUTICALS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2007 (Currency expressed in United States Dollars (“US$”)) (Unaudited) l Construction in progress Construction in progress includes construction costs of leasehold improvement at medical center.Interest incurred during the period of construction has not been capitalized as such amounts are considered to be immaterial at this time.Construction in progress is not depreciated until such time as the assets are completed and put into operational use. l Impairment of long-lived assets In accordance with SFAS No.144,“Accounting for the Impairment or Disposal of Long-Lived Assets,”the Company reviews its long-lived assets, including property, plant and equipment, for impairment whenever events or changes in circumstances indicate that the carrying amounts of the assets may not be fully recoverable. If the total of the expected undiscounted future net cash flows is less than the carrying amount of the asset, a loss is recognized for the difference between the fair value and carrying amount of the asset. There has been no impairment as of June 30, 2007. l Revenue recognition a) Service revenue In accordance with the SEC’s Staff Accounting Bulletin No. 104, Revenue Recognition, the Company records revenue when services are received by the customers and realized the amounts net of provisions for discounts, allowance and taxes which are recognized at the time of services performed. The Company records the revenue, net of sales tax, from the customers (i.e. from hospitals) on a net basis in compliance with EITF 99-19, “Reporting Revenues Gross as a Principle versus Net as an Agent.” b) Interest income Interest income is recognized on a time apportionment basis, taking into account the principal amounts outstanding and the interest rates applicable. l Income taxes The Company accounts for income taxes in interim periods as required by Accounting Principles Board Opinion No. 28, “Interim Financial Reporting” and as interpreted by FASB Interpretation No. 18, “Accounting for Income Taxes in Interim Periods.”The Company has determined an estimated annual effective tax rate.The rate will be revised, if necessary, as of the end of each successive interim period during the Company’s fiscal year to the Company’s best current estimate. The estimated annual effective tax rate is applied to the year-to-date ordinary income at the end of the interim period. l Net income per share The Company calculates net income per share in accordance with SFAS No.128,“Earnings per Share.” Basic income per share is computed by dividing the net income by the weighted-average number of common shares outstanding during the period. Diluted income per share is computed similar to basic income per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common stock equivalents had been issued and if the additional common shares were dilutive. 11 Table of Contents GFR PHARMACEUTICALS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2007 (Currency expressed in United States Dollars (“US$”)) (Unaudited) l Comprehensive income SFAS No.130, “Reporting Comprehensive Income”, establishes standards for reporting and display of comprehensive income, its components and accumulated balances.Comprehensive income as defined includes all changes in equity during a period from non-owner sources. Accumulated comprehensive incomeconsists of changes in unrealized gains and losses on foreign currency translation.This comprehensive income is not included in the computation of income tax expense or benefit. l Foreign currencies translation The reporting currency of the Company is the United States dollar (“U.S. dollars”).Transactions denominated in currencies other than U.S. dollar are translated at the average rate for the period.Monetary assets and liabilities denominated in currencies other than U.S. dollar are translated into U.S. dollar at the rates of exchange ruling at the balance sheet date.The resulting exchange differences are recorded in the other expenses in the condensed consolidated statements of operations and comprehensive income. The Company’s subsidiaries maintain their books and record in their local currency, the Renminbi Yuan (“RMB”), which is functional currency as being the primary currency of the economic environment in which its operations are conducted.In general, for consolidation purposes, the Company translates the subsidiaries assets and liabilities into U.S. dollars using the applicable exchange rates prevailing at the balance sheet date, and the statements of operations is translated at average exchange rates during the reporting period.Adjustments resulting from the translation of the subsidiaries’ financial statements are recorded as accumulated other comprehensive income. l Stock-based compensation The Company adopts SFAS No. 123R,“Accounting for Stock-Based Compensation” using the fair value method. Under SFASNo.123R, stock-based compensation expense is measured at the grant date based on the value of the option or restricted stock and is recognized as expense, less expected forfeitures, over the requisite service period, which is generally the vesting period. l Related parties Parties, which can be a corporation or individual, are considered to be related if the Company has the ability, directly or indirectly, to control the other party or exercise significant influence over the other party in making financial and operating decisions. Companies are also considered to be related if they are subject to common control or common significant influence. l Segment reporting SFAS No. 131 “Disclosures about Segments of an Enterprise and Related Information” establishes standards for reporting information about operating segments on a basis consistent with the Company’s internal organization structure as well as information about geographical areas, business segments and major customers in the financial statements. The Company operates in one reportable segment. 12 Table of Contents GFR PHARMACEUTICALS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2007 (Currency expressed in United States Dollars (“US$”)) (Unaudited) l Fair value of financial instruments The Company values its financial instruments as required by Statement of Financial Accounting Standard (SFAS) No. 107, “Disclosures about Fair Value of Financial Instruments”.The estimated fair value amounts have been determined by the Company, using available market information and appropriate valuation methodologies.The estimates presented herein are not necessarily indicative of amounts that the Company could realize in a current market exchange. The Company’s financial instruments primarily consist of cash and cash equivalents, accounts receivable, receivable from a third party, prepayments and deposits, short-term bank loan, other payables and accrued liabilities and income tax payable. As of the balance sheet date, the estimated fair values of the financial instruments were not materially different from their carrying values as presented due to the short term maturities of these instruments and that the interest rates on the borrowings approximate those that would have been available for loans of similar remaining maturity and risk profile at respective period ends. l Recently issued accounting standards The Company has reviewed all recently issued, but not yet effective, accounting pronouncements and do not believe the future adoption of any such pronouncements may be expected to cause a material impact on its financial condition or the results of its operations. In June 2006, the FASB issued Interpretation No.48, Accounting for Uncertainty in Income Taxes (“FIN 48”). FIN 48 clarifies the accounting for uncertainty in income taxes recognized in the Company’s financial statements in accordance with SFAS No.109. FIN 48 prescribes a recognition threshold and measurement attributes for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. The Company adopted FIN48 on January1, 2007. The adoption of FIN 48 did not have an effect on the results of operations or financial condition. The Company did not have any unrecognized tax benefits as of June30, 2007. On February15, 2007, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards No.159, “The Fair Value Option for Financial Assets and Financial Liabilities — Including an Amendment of FASB Statement No.115”(“SFAS 159”). This standard permits an entity to measure financial instruments and certain other items at estimated fair value. Most of the provisions of SFAS No.159 are elective; however, the amendment to FASB No.115,“Accounting for Certain Investments in Debt and Equity Securities,” applies to all entities that own trading and available-for-sale securities. The fair value option created by SFAS 159 permits an entity to measure eligible items at fair value as of specified election dates. The fair value option (a)may generally be applied instrument by instrument, (b)is irrevocable unless a new election date occurs, and (c)must be applied to the entire instrument and not to only a portion of the instrument. SFAS 159 is effective as of the beginning of the first fiscal year that begins after November15, 2007. Early adoption is permitted as of the beginning of the previous fiscal year provided that the entity (i)makes that choice in the first 120days of that year, (ii)has not yet issued financial statements for any interim period of such year, and (iii)elects to apply the provisions of FASB 157. Management is currently evaluating the impact of SFAS 159, if any, on the Company’s financial statements. NOTE 4 ACCOUNTS RECEIVABLE, TRADE The majority of the Company’s sales are on open credit terms and in accordance with terms specified in the contracts governing the relevant transactions.The Company evaluates the need of an allowance for doubtful accounts based on specifically identified amounts that management believes to be uncollectible.If actual collections experience changes, revisions to the allowance may be required.Based upon the aforementioned criteria, management has determined thatno allowance for doubtful accounts is required as of June 30, 2007. 13 Table of Contents GFR PHARMACEUTICALS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2007 (Currency expressed in United States Dollars (“US$”)) (Unaudited) NOTE 5 PREPAYMENTS AND DEPOSITS Prepayments and deposits consisted of the following: June 30, 2007 December 31, 2006 (audited) Advances to employees $ 21,254 $ 17,923 Prepaid expenses 43,592 42,324 Deposits - 127,514 $ 64,846 $ 187,761 NOTE 6 PROPERTY, PLANT AND EQUIPMENT, NET Property, plant and equipment, net, consisted of the following: June 30, 2007 December 31, 2006 (audited) Buildings $ 83,133 $ 83,133 Medical equipment 5,379,652 5,379,652 Furniture, fixture and equipment 22,103 17,027 Construction in progress 531,470 245,412 6,016,358 5,725,224 Less: accumulated depreciation (678,292 ) (453,150 ) Property, plant and equipment, net $ 5,338,066 $ 5,272,074 Depreciation expense for the three months ended June 30, 2007 and 2006 were $113,504 and $175,034, respectively. Depreciation expense for the six months ended June 30, 2007 and 2006 were $225,142 and $209,944, respectively. As of June 30, 2007, certain medical equipment with a net book value of $2,521,356 was pledged as security in connection with outstanding loan facilities (see Note 8). NOTE 7 OTHER PAYABLES AND ACCRUED LIABILITIES Other payables and accrued liabilities consisted of the followings: June 30, 2007 December 31, 2006 (audited) Business tax payable $ 80,347 $ 83,028 Government levy payable 20,722 13,969 Salaries payable 9,030 11,128 Accrued expenses 63,051 43,173 $ 173,150 $ 151,298 14 Table of Contents GFR PHARMACEUTICALS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2007 (Currency expressed in United States Dollars (“US$”)) (Unaudited) NOTE 8 SHORT-TERM BANK LOAN The balance is represented by a short-term bank loan of US$639,831 (approximately RMB4,998,682) which is secured, payable to financial institutions.Interest is charged at 11.38% per annum payable quarterly, with principle due August 25, 2007.The loan is collateralized by certain medical equipments of New Century (Note 6). NOTE 9 AMOUNT DUE TO STOCKHOLDERS The amount due to stockholders represented advances to the Company which are unsecured, interest-free and repayable on demand. NOTE 10 INCOME TAXES The Company is registered in the United States of America and has operations in two tax jurisdictions: the United States of America and the PRC. The operation in the United States of America has incurred net operating losses for income tax purposes. The Company generated substantially its net income from its PRC operation through the subsidiaries in the PRC and has recorded income tax provision for the period ended June 30, 2007. The components of income before income taxes and minority interest separating U.S. and PRC operations are as follows: Six Months ended June 30, 2007 2006 Loss subject to U.S. operation $ (233,665 ) $ - Income subject to PRC operation 1,024,483 252,308 Income before income taxes and minority interest $ 790,818 $ 252,308 United States of America The Company is registered in the State of Nevada and is subjected to United States of America tax law. As of June 30, 2007, the U.S. operation had $233,665 of net operating losses available for federal tax purposes, which are available to offset future taxable income.The net operating loss carry forwards begin to expire in 2027.The Company has provided for a full valuation allowance for any future tax benefits from the net operating loss carryforwards as the management believes it is more likely than not that these assets will not be realized in the future. The PRC All the Company’s PRC subsidiaries are subjected to the Enterprise Income Tax governed by the Income Tax Law of the People’s Republic of China.Under the PRC Income Tax, Hua Long, as a foreign investment enterprise is exempted from income tax for the first two profit making years with a 50% exemption of income tax (that is 30%) for the next three years. New Century is domestic company which is generally subject to a statutory rate of 33%, which comprises 30% national income tax and 3% local income tax. 15 Table of Contents GFR PHARMACEUTICALS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2007 (Currency expressed in United States Dollars (“US$”)) (Unaudited) The reconciliation of income tax rate to the effective income tax rate based on income before income taxes stated in the PRC operation as follows: Six Months ended June 30, 2007 2006 Income before income taxes $ 1,024,483 $ 252,308 Statutory income tax rate 33 % 33 % 338,079 83,261 Add: expenses not deductible for income tax 3,503 - Income tax expenses $ 341,582 $ 83,261 For PRC operation, its effective income tax rates for the three and six months ended June 30, 2007 and 2006 were 34.6%, 33.0% and 33.3% and 33.0%, respectively. NOTE 10 STOCK-BASED COMPENSATION On January 27, 2007, the Company issued 1,000,000 shares of common stock for business advisory services to Greentree Financial Group, Inc, in a term of 2 years ending December 31, 2007.The fair value of this stock issuance was determined using the fair value of the Company’s common stock on the date of issuance, at a price of $0.30 per share.The Company calculated a stock-based compensation cost of $300,000 and recognized $36,000 and $228,000 for the three and six months ended June 30, 2007. As of June 30, 2007, a deferred compensation is amounted to $72,000 and to be amortized on the straight-line method through December 2007. NOTE 11 CONCENTRATION AND RISK (a)Major customers For both three and six months ended June 30, 2007 and 2006, 100% of the Company’s assets were located in the PRC and 100% of the Company’s revenues were derived from customers located in the PRC. For the three and six months ended June 30, 2007, one customer represented more than 10% of the Company’s revenue and accounts receivable, respectively.As of June 30, 2007, this customer accounts for both 100% of revenues amounting to $389,296 and $168,915 of accounts receivable, respectively. (b)Credit risk Financial instruments that potentially subject the Company to significant concentrations of credit risk consist principally of cash and trade accounts receivable.The Company performs ongoing credit evaluations of its customers’ financial condition, but does not require collateral to support such receivables. (c)Interest rate risk As the Company has no significant interest-bearing assets, the Company’s income and operating cash flows are substantially independent of changes in market interest rates. The Company’s interest-rate risk arises from long-term borrowings. Borrowings issued at variable rates expose the Company to cash flow interest-rate risk. Borrowings issued at fixed rates expose the Company to fair value interest-rate risk. Company policy is to maintain approximately all of its borrowings in fixed rate instruments.As of June 30, 2007, all of borrowings were at fixed rates. NOTE 12 COMMITMENT AND CONTINGENCIES (a)Capital commitment As ofJune 30, 2007, the Company has contracted for leasehold improvement to a clinical center at hospital amounting to $540,541 (RMB4,100,000), of which $531,470 (RMB4,031,200) was paid to the contractors.The improvement is expected to be completedin August, 2007. (b)Operating lease commitment The Company currently does not have any formal rent agreements. Mr. Lian Guo, the major stockholders of the Company maintained the office space for the Company.The Company did not incur rent expense for the three and six months ended June 30, 2007 and 2006. 16 Table of Contents ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION GENERAL DESCRIPTION OF BUSINESS As used herein the terms "we", "us", "our," the “Registrant,” “GFRP” and the "Company" means, GFR Pharmaceuticals Inc., a Nevada corporation, formerly known as Laredo Investment Corp. These terms also refer to our subsidiary corporation, Xi'an Hua Long Yu Tian Ke Ji Shi Ye Co., Ltd., a corporation organized and existing under the laws of the Peoples’ Republic of China (“Hua Long") acquired in October 2006. We wereincorporated in the State of Nevada on December 18, 1996 as Laredo Investment Corp. On August 9, 2004, Laredo Investment Corp. changed its name to GFR Pharmaceuticals, Inc. GFRP specialized in formulating, blending, encapsulating and packing nutritional products. The Company’s operations were located in the province of British Columbia, Canada. On October 15, 2006, we executed an acquisition agreement with Hua Long. Pursuant to the Agreement, we paid Hua Long Shareholders approximately $187,500 in cash to acquire 100% interest in the shares of registered capital of Hua Long. Hua Long acts as the holding company of New Century Scientific Investment Ltd. ("New Century"), a Chinese corporation completing a stock exchange transaction with us, through Hua Long, on December 11, 2006, pursuant to which 40,000,000 shares of GFRP common stock in exchange for 95% of the equity ownership in New Century. The acquisition of Hua Long allowed us to complete the legal processing regarding the share exchange with New Century in China. Upon completion of the acquisition, we owned 100% equity interest of Hua Long which in turn owns 95% equity interest of New Century. The transaction was treated for accounting purposes as a capital transaction and recapitalization by the accounting acquirer, Hua Long, and as a re-organization by the accounting acquiree. Upon the completion of the transaction, we have continued operations of New Century, through Hua Long. The principal activity of New Century is to lease the diagnostic imaging medical equipments to hospitals.The current operation commenced in March 2006.All customers are located in China. New Century, formerly Shan Xi New Century Technology Investment Development Company Ltd., provides consulting services of chemical technology investment, investment and management of technical project, natural extract, development, production and sales of purification chemicals (except food, medicine, danger goods, poisonous production), research, production and sales of chemical facility, agent service (except sales of medicine and medical facility), commercial consulting service and property management. With the extensive cooperative relationship with the leading hospitals in China, New Century also provides therapy equipment and the overall service to tumor sufferers. Presently, the company has four sets of high-end medical facility, including MASEP SRRS GAMMA RAYS STEREOTACTIC RADIATION THERAPY SYSTEM FOR HEADS, OUR GAMMA RAYS STEREOTACTIC RADIATION THERAPY SYSTEMôPHILIPS PET SYSTEM and CANADIAN CYCLOTRON SYSTEM. New Century set up a professional medical website to offer comprehensive online consultant and three service centers for body check and medical treatment. The average monthly case in 2006 was 137, which generate a considerable profit to the company. Up till now, New Century has grown to be the largest medical facility management company in Shan Xi province. In the future, we will dedicate in expanding the market percentage and invest a tumor therapy center or hospital and a modernized tumor institute. In the coming three years, it is expected to be a well-known tumor institute in west China. 17 Table of Contents RESULTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2007 FORWARD LOOKING STATEMENTS Certain statements in this report, including statements of our expectations, intentions, plans and beliefs, including those contained in or implied by "Management's Discussion and Analysis" and the Notes to Consolidated Financial Statements, are "forward-looking statements", within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), that are subject to certain events, risks and uncertainties that may be outside our control. The words “believe”, “expect”, “anticipate”, “optimistic”, “intend”, “will”, and similar expressions identify forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. We undertake no obligation to update or revise any forward-looking statements. These forward-looking statements include statements of management's plans and objectives for our future operations and statements of future economic performance, information regarding our expansion and possible results from expansion, our expected growth, our capital budget and future capital requirements, the availability of funds and our ability to meet future capital needs, the realization of our deferred tax assets, and the assumptions described in this report underlying such forward-looking statements. Actual results and developments could differ materially from those expressed in or implied by such statements due to a number of factors, including, without limitation, those described in the context of such forward-looking statements, our expansion and acquisition strategy, our ability to achieve operating efficiencies, our dependence on network infrastructure, capacity, telecommunications carriers and other suppliers, industry pricing and technology trends, evolving industry standards, domestic and international regulatory matters, general economic and business conditions, the strength and financial resources of our competitors, our ability to find and retain skilled personnel, the political and economic climate in which we conduct operations and the risk factors described from time to time in our other documents and reports filed with the Securities and Exchange Commission (the "Commission"). Additional factors that could cause actual results to differ materially from the forward-looking statements include, but are not limited to: 1) our ability to successfully develop and deliver our services on a timely basis and in the prescribed condition; 2) our ability to compete effectively with other companies in the same industry; 3) our ability to raise sufficient capital in order to effectuate our business plan; and 4) our ability to retain our key executives. CRITICAL ACCOUNTING POLICIES Revenue recognition a) Service revenue In accordance with the SEC’s Staff Accounting Bulletin No. 104, Revenue Recognition, the Company records revenue when services are received by the customers and realized the amounts net of provisions for discounts, allowance and taxes which are recognized at the time of services performed. The Company records the revenue, net of sales tax, from the customers (i.e. from hospitals) on a net basis in compliance with EITF 99-19, “Reporting Revenues Gross as a Principle versus Net as an Agent.” b) Interest income Interest income is recognized on a time apportionment basis, taking into account the principal amounts outstanding and the interest rates applicable. Stock-based compensation The Company adopts SFAS No. 123R,“Accounting for Stock-Based Compensation” using the fair value method. Under SFASNo.123R, stock-based compensation expense is measured at the grant date based on the value of the option or restricted stock and is recognized as expense, less expected forfeitures, over the requisite service period, which is generally the vesting period. 18 Table of Contents Property, plant and equipment, net Property, plant and equipment are stated at cost less accumulated depreciation and accumulated impairment losses, if any. Depreciation is calculated on the straight-line basis over the following expected useful lives from the date on which they become fully operational and after taking into account their estimated residual values: Depreciable life Residual value Buildings 20 years 5% Medical equipment 13 to 16 years 5% Furniture, fixture and equipment 5 years 5% Expenditure for maintenance and repairs is expensed as incurred. Revenues We recorded revenues of $1,045,957 and $1,445,836 for the three and six months ended June 30, 2007, respectively, due primarily to the consulting services in connection with chemical technology investment, investment and management of technical project, natural extract, development, production and sales of purification chemicals (exclusive from food, medicine, danger goods, poisonous production), research, production and sales of chemical facility, agent service (except for sales of medicine and medical facility), commercial consulting service and property management. The services revenues were recorded when services are received by the customers and realized the amounts net of provisions for discounts, allowance and taxes which are recognized at the time of services performed. The increases by $625,454 and $880,661, compared to net revenues of $420,503 and $565,175 during the same periods ended June 30, 2006, respectively, due primarily to the maturity of our products and services in the markets. We did not generate revenue until March 2006. Income / Loss We had net incomes of $467,824 and $397,315 for the three and six months ended June 30, 2007, respectively. The increases by $364,755 and $228,268, compared to net incomes of $103,069 and $169,047 for the three and six months ended June 30, 2006, due primarily to the increase in revenues while the operating expense remained at the same level, except for the operating expenses during the six months ended June 30, 2007, the excess in this period resulting from the non-cash consulting expenses of $228,000. We expect to be profitable during fiscal year 2007 through the implementation of our marketing strategies. However, we cannot be certain that we will be able to successfully implement our marketing strategies and there can be no assurance for the achievement and any revenue growth will take place in the future. Expenses Operating expenses for the three and six months ended June 30, 2007 were $234,924 and $598,105, respectively, compared to operating expenses of $213,654 and $248,687 for the same periods ended June 30, 2006. The high operating expenses during the six months ended June 30, 2007 were due primarily to depreciation expenses of $225,142 and non-cash consulting expenses of $228,000 resulting from the issuance of 1,000,000 shares of common stock for services in connection with general management consulting and advisory services including, but not limited to, the following: - Advise on matters relating to our structure, management, operation and subsidiaries; - The preparation and implementation of a new business plan and a future growth strategy; - Assistance with preparation of applicable filings with the SEC; - Assistance with preparation of financial statements; - EDGAR services - Assistance with preparation of applicable filings with the SEC; - Assistance with preparation of financial statements; - EDGAR services 19 Table of Contents Advise on procedures, regulations, and compliance of a public listed company; The shares were valued based on the market price on the date of the stock issuance, at a price of $0.30 per share, resulting in total expenses of $300,000 for services rendered, and booked pro rata within the relative service periods completed as of June 30, 2007, which were $36,000 and $228,000 for the three and six months ended June 30, 2007, respectively. Impact of Inflation We believe that inflation has had a negligible effect on operations during this period. We believe that we can offset inflationary increases in the cost of sales by increasing sales and improving operating efficiencies. Liquidity and Capital Resources Cash flows provided by operating activities were $1,472,032 for the six months ended June 30, 2007, compared to cash flows of $45,980 used in operating activities for the six months ended June 30, 2006. Positive cash flows from operations for the six months ended June 30, 2007 were due primarily to the net income of $397,315, the decrease in prepayments by $122,915, the increase in income tax payable of $341,582. The positive cash flow were also attributable to the non-cash depreciation expenses of $225,142 and non-cash consulting expenses of $228,000 resulting from the issuance of 1,000,000 shares of common stock for services in connection with general management consulting and advisory services. The shares were valued based on the market price on the date of the stock issuance, at a price of $0.30 per share, resulting in total expenses of $300,000 for services rendered, which were booked pro rata within the relative service periods. Cash flows used in operating activities for the six months ended June 30, 2006 were due primarily to the increase in accounts receivable and prepayments, which were $168,915 and $405,860, respectively. Cash flows used in investing activities were $291,134 for the six months ended June 30, 2007, due to the purchase of property and equipment during the first six months of 2007. We had no cash flows from the same period of 2006. Cash flows used in financing activities were $716,830 for the six months ended June 30, 2007, due primarily to the repayment of stockholder advancesof $76,661 and repayment of short-term loan to the bank of $640,169, compared to cash flow of $133,280 provided by financing activities during the six months ended June 30, 2006, due to capital contribution from shareholders of $379,439, offset by the repayment of short-term loan of $246,159. We project that we will need additional capital to fund operations over the next 12 months. We anticipate we will need an additional $1,500,000 in working capital during 2007 and $2,000,000 for the two years thereafter. Overall, we have funded our cash needs from inception through June 30, 2007 with a series of debt and equity transactions, including a short-term bank loan of $639,831, which is secured, interest-borne, and payable to financial institutions. If we are unable to receive additional cash from our related parties, we may need to rely on financing from outside sources through debt or equity transactions. Our related parties are under no legal obligation to provide us with capital infusions. Failure to obtain such financing could have a material adverse effect on operations and financial condition. 20 Table of Contents We had cash of $553,608 on hand and working capital deficit of $158,287 as of June 30, 2007. Currently, we do not have enough cash to fund our operations for about six months. This is based on current working capital deficit and projected revenues. Also, if the projected revenues fall short of needed capital we may not be able to sustain our capital needs. We will then need to obtain additional capital through equity or debt financing to sustain operations for an additional year. Our current level of operations would require capital of approximately $1,500,000 to sustain operations through year 2007 and approximately $2,000,000 per year thereafter. Modifications to our business plans may require additional capital for us to operate. For example, if we are unable to raise additional capital in the future we may need to curtail our services provided or limit our marketing efforts to the most profitable geographical areas. This may result in lower revenues and market share for us. In addition, there can be no assurance that additional capital will be available to us when needed or available on terms favorable. On a long-term basis, liquidity is dependent on continuation and expansion of operations, receipt of revenues, and additional infusions of capital and debt financing. Our current capital and revenues are insufficient to fund such expansion. If we choose to launch such an expansion campaign, we will require substantially more capital. The funds raised from this offering will also be used to market our services as well as expand operations and contribute to working capital. However, there can be no assurance that we will be able to obtain additional equity or debt financing in the future, if at all. If we are unable to raise additional capital, our growth potential will be adversely affected and we will have to significantly modify our plans. For example, if we unable to raise sufficient capital to develop our business plan, we may need to: * Curtail new services launches * Limit our future marketing efforts to areas that we believe would be the most profitable. Demand for our services will be dependent on, among other things, market acceptance of our services, medical market in general, and general economic conditions, which are cyclical in nature. Inasmuch as a major portion of our activities is the receipt of revenues from our services provided, our business operations may be adversely affected by our competitors and prolonged recession periods. Our success will be dependent upon implementing our plan of operations and the risks associated with our business plans. We plan to strengthen our position in our industry. We also plan to expand our operations through aggressively marketing our services. ITEM 3. CONTROLS AND PROCEDURES. The Company maintains disclosure controls and procedures designed to ensure that information required to be disclosed in reports filed under the Securities Exchange Act of 1934 (“Exchange Act”) is recorded, processed, summarized and reported within the specified time periods. The Company’s Chief Executive Officer and its Chief Financial Officer (collectively, the “Certifying Officers”) are responsible for maintaining disclosure controls and procedures for the Company. The controls and procedures established by the Company are designed to provide reasonable assurance that information required to be disclosed by the issuer in the reports that it files or submits under the Exchange Act are recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. As of the end of the period covered by this report, the Certifying Officers evaluated the effectiveness of the Company’s disclosure controls and procedures. Based on the evaluation, the Certifying Officers concluded that the Company’s disclosure controls and procedures were effective to provide reasonable assurance that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the applicable rules and forms, and that it is accumulated and communicated to our management, including the Certifying Officers, as appropriate to allow timely decisions regarding required disclosure. 21 Table of Contents PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS None. ITEM 2. CHANGES IN SECURITIES None. ITEM 3. DEFAULTS UPON SENIOR SECURITIES None. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. ITEM 5. OTHER INFORMATION None. ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K (1) Exhibits: Exhibits required to be attached by Item 601 of Regulation S-B are listed in the Index to Exhibits Beginning on page 8 of this Form 10-QSB, which is incorporated herein by reference. Reports on Form 8-K filed in the first quarter of 2007 None. Reports on Form 8-K filed subsequent to the first quarter of 2007 None. 22 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, there unto duly authorized. GFR PHARMACEUTICALS, INC. Date: August 15, 2007 By: /s/Su, Jie Su, Jie Chief Executive Officer 23 Table of Contents INDEX TO EXHIBITS Exhibit No. Description 31.1 Certification of Chief Executive Officer 31.2 Certification of Chief Financial Officer 32.1 Statement required by 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002. 32.2 Statement required by 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002 24
